Title: To George Washington from Timothy Pickering, 18 May 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh May 18, 1781
                        
                        The return of boats of which your Excellency has a copy, is dated the 2d of April. At that time there
                            appeared to be 60 batteaux at Wappon’s creek that were repairable. On the 29th of April there were eight batteaux there
                            under repair, & fifteen more repairable, but very old. The residue, of consequence, of the 60, had been repaired
                            & taken away. But I do not know of any repaired elsewhere; tho’ materials have been collecting for repairing boats
                            at West point, where also those at King’s ferry are to be repaired; and these repairs are begun, or ready to commence.
                        By a memorandum made the same day (April 29th) from Colo. Hughes’s personal information, it appears there
                            were 150 batteaux building at Albany; and a day or two afterwards, when we visited West point & King’s ferry,
                            finding flat boats wanting, it was agreed that a number should be built at Wappon’s creek immediately, and Colo. Hughes
                            said he would give orders accordingly. The precise number was not fixed; but the object of the order was a full supply of
                            those boats for King’s ferry, West Point & Newburgh ferry. I have the honour to be with the greatest respect your
                            Excellency’s most obedt servant
                        
                            T. Pickering Q.M.G.

                        
                    